Case 1:19-cr-10041-JDB Document 120-1 Filed 11/18/19 Page 1 of 1            PageID 398



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            ) Cr. No.: 1:19-cr-10041-JDB
                                            )
vs.                                         ) 21 U.S.C. § 846 (a)(1), (b)(1)(C), (b)(2)
                                            ) 18 U.S.C. § 2
BRITNEY PETWAY, N.P., and                   )
CHARLES ALSTON, M.D.,                       )
                                            )
      Defendants.                           )


                   NOTICE OF PENALTIES
                                      COUNT ONE

          Conspiracy to Distribute and Dispense Controlled Substances

                                    (21 U.S.C. § 846)

      [A term of imprisonment for not more than twenty years, a fine of up to
      $1,000,000, or both, and at least three years supervised release, and a
      mandatory special assessment of $100, see 18 U.S.C. § 3013(a).]

                                  COUNTS TWO-SIX

       Unlawfully Distributing and Dispensing Controlled Substances and

                                  Aiding and Abetting

                   (21 U.S.C. § 841(a)(1)(C), (b)(1)(C); 18 U.S.C. § 2)

      [A term of imprisonment for not more than twenty years, a fine of up to
      $1,000,000, or both, and at least three years supervised release, and a
      mandatory special assessment of $100, see 18 U.S.C. § 3013(a).]
